The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of inconsistencies in testimony. The fact that the jury *603acquitted defendant of a possession count does not warrant a different result (see People v Rayam, 94 NY2d 557 [2000]), particularly since that count was based on the testimony of an officer who was not one of the undercover officers who testified about the sale. Concur — Gonzalez, P.J., Tom, Sweeny, Freedman and Abdus-Salaam, JJ.